CERTIFICATE OF AMENDMENT of the CERTIFICATE OF INCORPORATION of THE DAIS CORPORATION Under Section 805 of the Business Corporation Law We, theundersigned, President and Secretary of The DAIS Corporation, hereby certify: 1. The name of the corporation is The DAIS Corporation. 2. The certificate of incorporation for The DAIS Corporation was filed by the Department of State on April 8, 3. The certificate of incorporation is hereby amended as authorized by Section 801 of the Business Corporation Law to effect the following amendments: a) To increase the number of shares from 200 without par value, all of one class, to 5,000,000 with par value of $.01. Paragraph FOURTH of the certificate of incorporation, which refers to the authorized shares, is amended to read as follows: "FOURTH:
